Citation Nr: 1311887	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  08-16 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent prior to April 6, 2010 and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1943 to December 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a 30 percent evaluation, effective March 29, 2006.  

An October 2007 decision review officer (DRO) decision increased the rating to 50 percent disabling, effective March 29, 2006.  Subsequently, in a March 2011 rating decision, the RO increased the evaluation for the Veteran's PTSD to 70 percent disabling, effective April 6, 2010.  The Veteran was advised of the above grants of an increased rating; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this appeal was continued.   

In an April 2010 decision, the Board remanded the claim for additional development and adjudicative action.  The case was then returned to the Board for further appellate review.  In a May 2011 action, the Board denied the Veteran an initial disability rating in excess of 50 percent prior to April 6, 2010, and in excess of 70 percent thereafter for his service-connected PTSD.  

This May 2011 Board denial was then appealed by the Veteran to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted a Joint Motion for Remand (Joint Motion) which had the effect of vacating the Board's May 2011 denial and returning the issue to the Board for additional consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Prior to June 24, 2008, competent and probative medical evidence showed that the Veteran's PTSD caused suspiciousness, hypervigilance, isolation, chronic sleep impairment, nightmares, flash backs, short-term memory loss, occasional anger outbursts, mood swings, and poor concentration; and these symptoms were productive of occupational and social impairment with reduced reliability and productivity.  

2.  Since June 24, 2008, competent and probative medical evidence establishes that the Veteran's PTSD causes a depressed affect, severe anxiety during nightmares, euthymic mood, moderate levels of depression, difficulty falling asleep, poor concentration, disturbing memories, intrusive imagery, hypervigilance, exaggerated startle response, and feelings of survivor guilt; and these symptoms have caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  The evidence of record does not show that the Veteran's PTSD causes, or has caused, total social and occupational impairment.


CONCLUSIONS OF LAW

1.  Prior to June 24, 2008, the criteria for an initial evaluation in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2012).     

2.  Since June 24, 2008, the criteria for a 70 percent rating for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2012).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by May 2006, August 2006, May 2007, June 2008, and April 2010 letters sent to the Veteran.  In these letters, VA informed the Veteran that in order to substantiate a claim, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the May 2006 letter also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current claim on appeal, VA has obtained the Veteran's outpatient and Vet Center treatment records, and a private medical opinion has been submitted.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  

It is noted that in April 2010 the Board remanded the Veteran's claim for additional development, including to obtain any VA outpatient treatment records from the VA Healthcare System in East Orange from June 2007 to the present.  In the May 2011 decision that was vacated, the Board explained that the Veteran had received all of his PTSD related treatment from the Vet Center and therefore he was not prejudiced by any failure to seek VA treatment records.  Of note, the JMR did not object to the Board's conclusion or cite any failure to seek records as a basis for remanding the claim to the Board.  Moreover, since the JMR, the Veteran has submitted the missing records in March 2013 along with a waiver of AOJ consideration.  As such, all identified treatment records appear to have been obtained, and the Board therefore finds no basis for further development as there is no indication of any additional evidence to be considered in connection with the claim on appeal.  

The Veteran was also provided VA examinations in connection with his claim in June 2006, May 2007, and May 2010.  The VA examiners noted the Veteran's medical history, reviewed the claims file, recorded pertinent examination findings, and provided conclusions with supportive rationale.  All obtainable evidence identified by the Veteran relative to the claim have been obtained and associated with the claims file.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Indeed, neither the Veteran, nor his representative, has challenged the adequacy of any of the examinations.

The Veteran submitted new evidence to the Board following the most recent supplemental statement of the case issued by the agency of original jurisdiction (AOJ), along with a signed waiver of agency of original jurisdiction review of this evidence; thus, his appeal need not be remanded for RO consideration of this evidence.  See 38 C.F.R. § 20.1304.  

The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Increased Initial Rating for PTSD

The Veteran asserts that his service-connected PTSD is worse than the current evaluations contemplate and contends that higher evaluations are warranted.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A score of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).

Under the current rating criteria, PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran is currently rated 50 percent disabled prior to April 6, 2010 and at 70 percent disabled thereafter under the general rating formula for mental disorders.  A 50 percent disability evaluation is assigned where the evidence demonstrates that PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability evaluation is warranted when the evidence demonstrates that PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assigned where the evidence shows that PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

A.  PTSD Rating prior to April 6, 2010

The Veteran underwent two VA examinations for his service-connected PTSD in June 2006 and May 2007 by the same VA examiner, in which similar findings were recorded.  At the VA examinations, the Veteran reported having nightmares, bad dreams, hypervigilance, easy startle reflex, cold sweats, and poor memory for many years.  The examiner observed that the symptoms seemed to be moderate in nature and noted that the Veteran reported experiencing them most days.  He denied any history of suicidal behavior or violence.  The Veteran reported spending his time cooking, cleaning, doing laundry, shopping, and taking care of his disabled wife, thus he occasionally went out.  He had a good relationship with his family and kept in touch with friends and relatives.  In addition, at the June 2006 VA examination the Veteran denied having received any psychiatric treatment in the past; but, at the May 2007 VA examination, he reported receiving some treatment for his PTSD through group therapy.  

At the mental status evaluations, the examiner noted the Veteran was casually dressed, cooperative, and oriented to person, place, and time.  The Veteran's mood was neutral, his affect was appropriate, and there were no perceptual problems or suicidal or homicidal ideation.  Normal speech, thought processes, and thought content, as well as fair insight, judgment, and impulse control, were noted.  The VA examiner diagnosed the Veteran with PTSD and assigned GAF scores of 55 on both occasions.  Following both the June 2006 and May 2007 VA examinations, the examiner characterized the Veteran's PTSD symptoms as moderate in severity.  He also found the Veteran to be competent to manage his compensation benefits, and his PTSD was not found to prevent all forms of employment.  

A June 2007 VA outpatient treatment record reflects the Veteran's initial mental health evaluation.  The Veteran reported developing symptoms of depression, nightmares, flashbacks, and intrusive thoughts of the World War II era since his discharge from military service.  He also noted insomnia, difficulty with getting back to bed due to nightmares, a preference for isolation, and treatment for his PTSD at the Vet Center for about two years.  Following the mental status examination, the physician noted Veteran's speech was spontaneous, coherent, relevant, and goal reached.  The Veteran displayed good eye contact, cooperation, fair insight and judgment, good comprehension, an anxious mood with frequent mood swings, and occasional anger outbursts.  There was also no evidence of gross thought disorder, cognitive deficit, delusions, or suicidal or homicidal plans or intent.  The Veteran's diagnosis of PTSD was confirmed and another GAF score of 55 was assigned.    

In addition, Vet Center treatment records from January 2007 to March 2010 reflect continuing complaints and treatment for the Veteran's service-connected PTSD in World War II group sessions.  Throughout these sessions, the Veteran reported complaints of intrusive imagery contributing to cognitive impairment, depression, grief, loss, low self-worth, anger or rage, disturbing memories and flashbacks, trouble relaxing and sleeping usually associated with bad dreams, extreme sensitivity to news reports about the current war, hypervigilance, difficulty in personal relationships, excessive desire for isolation and privacy, poor concentration, and short-term memory loss.  More specifically, in June 2008, he reported overacting to noises and often starting to cry because of war memories.  In March 2008, the Veteran noted having problems since the war that disrupted his life and marriage.  In October 2007, he noted being under a lot of stress from PTSD related symptoms that are continuously bombarding him in his everyday life.  Most recently in February 2010, a GAF score of 35 was assigned. 

After many of the group sessions, the physician reported the Veteran was in a good mood, neat, well groomed, and oriented to time, place, and manner.  It was also noted that he had a good support system with family members; he continued to live with his wife of many years, and maintained contact with his four adult children and other relatives.  While the Veteran had very bad short-term memory, his long-term memory was getting sharper with age.  There was also no evidence of communication or concentration problems; however, in November 2007, the physician noted that the Veteran was having difficulty with communication and concentration, and in October 2007, he observed that the Veteran was very nervous, was aggressive in trying to express his feelings to others, and displayed problems with concentration as evidenced by getting mixed up at times with past and present situations.  Nevertheless, he was noted on several occasions to do well in a group setting, and he seemed to enjoy group therapy sessions "tremendously."  The physician noted that the Veteran enjoyed being able to talk about his combat experiences with other W.W. II veterans with similar experiences, something he had not been able to do for many years.  These clinical reports were consistently negative for any reports of hallucinations, delusions, or disorganized thinking.  The Veteran also consistently denied homicidal or suicidal thoughts or plans.  

In a June 24, 2008 Vet Center treatment summary, a clinical coordinator provided a summary of the Veteran's PTSD treatment.  He noted the Veteran's report of the following PTSD symptoms: depression, feelings of grief and loss, anger or rage, disturbing memories, trouble relaxing, trouble sleeping usually associated with bad dreams, excessive sensitivity to news reports of war, hypervigilance, difficulty in personal relationships including wife, family, friends, and coworkers, excessive desire for isolation and privacy, poor concentration, and short-term memory loss.  The coordinator also reported that the Veteran's PTSD affects the following life areas: household chores and duties, relationships with friends and family, fun and leisure activities, sex life, general satisfaction with life, and overall level of functioning in all areas of life.  The Veteran was found to have a severe level of impairment in functioning, was assigned a moderate to severe symptom severity rating, and scored 35 points on the Beck Depression Inventory (BDI-II), which the coordinator interpreted as "severe depression."

In support of his claim, the Veteran has submitted a January 2013 clinical evaluation from M.L.C., M.D., a private psychiatrist.  Dr. C. stated that he both interviewed the Veteran and reviewed his service records and post-service medical records.  After examining the claims file and interviewing the Veteran, Dr. C. concluded the Veteran was and has been "profoundly disabled from PTSD for several decades."  Dr. C. also concluded that the Veteran's early retirement from the post office in 1986 at age 62 was not due to age, but was likely the result of a worsening of his PTSD symptomatology.  He was experiencing flashbacks, nightmares, despair, hopelessness, and loss of focus at the time he retired from the post office, according to Dr. C.'s report.  The Veteran's current reported symptoms included nightmares, flashbacks, hypervigilance, an escalated startle response, avoidance of triggers associated with the war, a sense of foreshadowed future, dissociation, fear, and isolation.  According to Dr. C., the Veteran's PTSD began during service, and was "completely disabling" for over six decades.  Dr. C. opined that prior clinical descriptions of the Veteran's symptomatology as moderate were the result of the Veteran's own tendency to minimize his level of impairment and deny any emotional distress, so as not to appear "crazy, mentally ill, or weak."  

Mental status evaluation of the Veteran indicated he was without cognitive impairment.  He was cooperative with the examiner, and his speech was appropriate, with some decrease in rate, tone, and volume.  He was, however, reluctant to discuss traumatic events he experienced during his combat service.  He denied homicidal or suicidal ideation, delusions, hallucinations, or illusions.  His thought processes were linear and logical.  In conclusion, Dr. C. determined a diagnosis of PTSD, chronic, without delayed onset, was warranted.  This disorder resulted in severe impairment and a GAF score of 40, with a high of 40 in the past year.  

After carefully reviewing the evidentiary record and in light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds that a 70 percent rating and no higher is warranted for the Veteran's service-connected PTSD effective June 24, 2008, the date of his treatment summary from the Vet Center.  According to this treatment summary, the Veteran's PTSD resulted in moderate to severe symptomatology, and severe depression.  The Veteran had also reported intrusive thoughts, nightmares, insomnia, and heightened anger and irritability, according to the June 24, 2008, treatment summary.  While the Board does not find that all criteria for a 70 percent evaluation were met as of this date, the evidence is sufficient to bring into question which disability rating is warranted, between 50 and 70 percent.  In such situations, the higher evaluation is to be granted.  See 38 C.F.R. § 4.7.  

The evidence of record prior to June 24, 2008, however, does not support an initial rating in excess of 50 percent.  The VA examination reports, treatment records, and other evidence shows that the Veteran was not unable to establish and/or maintain effective work and social relationships.  Although the Veteran reported difficulty in personal relationships in an April 2008 Vet Center treatment record, he specifically told the VA examiner that he has a good relationship with his family and kept in touch with friends and relatives, and multiple Vet Center treatment records documented his good family support system.  The Board is not suggesting that the Veteran did not have some difficulty in establishing and maintaining effective work and social relationships during this time, but social and occupational impairment is also specifically contemplated by a 50 percent rating.

Similarly, there is no evidence, during this time period or afterward, that tends to show that the Veteran neglects his personal appearance or hygiene.  The VA examiner reported the Veteran was casually dressed and Vet Center treatment records documented him as neat and well-groomed.  In addition, the evidence does not show suicidal ideation, spatial disorientation, difficulty in adapting to stressful circumstances, obsessional rituals, or near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively.

The evidence also shows that the Veteran's service-connected PTSD was not associated with either impaired impulse control or intermittently, illogical, obscure, or irrelevant speech, as to warrant a rating in excess of 50 percent prior to June 24, 2008.  During the VA examinations, the Veteran displayed fair impulse control and his speech was normal.  In addition, the June 2007 VA outpatient treatment record noted his speech as spontaneous, coherent, relevant, and goal reached, and the Vet Center treatment records noted no problem with communication, except in November 2007.  Thus, the Board finds that the absence of impaired impulse control and the lack of consistent findings of impaired speech do not warrant a higher disability rating prior to June 24, 2008.  

Review of the evidence reflects that the Veteran has intrusive thoughts, nightmares, and occasional anger outbursts.  The Vet Center treatment records also noted the Veteran's short-term memory loss as getting worse.  The Board notes the Veteran's reported episodes of nightmares, as well as notations of his short-term memory loss; however, disturbances of motivation and mood and impairment of short-term memory are symptoms contemplated in the currently assigned 50 percent disability rating.

The Veteran's representative has pointed to the January 2013 private psychiatric evaluation as evidence that the Veteran has been totally impaired for many years, to include at all times since the receipt of his claim in March 2006.  However, while the January 2013 evaluation supports the award of a 70 percent disability rating effective June 24, 2008, the Board does not believe for the following reasons that this evidence warrants a higher evaluation prior to that date.  

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Regarding Dr. C.'s January 2013 report, the Board notes first that Dr. C. does not report personally examining the Veteran prior to 2013.  As such, his assessment of the Veteran's psychiatric state prior to that date is found by the Board to be less probative than that of the various examiners of record who personally evaluated the Veteran, sometimes on multiple occasions, between his commencement of psychiatric treatment in 2006 and June 2008.  These examiners' findings are not only more contemporaneous to the time period in question, but also reflect comprehensive discussions of the Veteran's medical history, clinical symptomatology, and other relevant findings.  

Additionally, the Board does not find Dr. C.'s findings regarding the Veteran's symptomatology between March 2006 and June 2008 to be consistent with the remainder of the record.  For example, Dr. C. stated the Veteran's PTSD has been "completely disabling" for many years and that the Veteran was "unable to function in both social and occupational environments."  Dr. C. acknowledges that the Veteran worked for over 30 years at the post office until he retired in 1986, and has remained married to his wife of over 50 years, with whom he continues to live.  As noted above, psychiatric disabilities such as PTSD are evaluated based on social and occupational impairment.  38 C.F.R. § 4.126(a).  Dr. C. failed to explain in adequate detail, however, how the Veteran could be completely disabled both occupationally and socially, yet have a work history of over 30 years of steady employment following service, and continue to be married to his wife of over 50 years, as well as maintain good relationships with his children.  

The Board also notes that the Veteran has denied any substance abuse issues, legal difficulties or history of arrests, violent outbursts, or cognitive impairment.  Additionally, the Veteran has continued to manage his household and finances on his own, without required assistance or supervision, as well as take care of his ill wife.  No examiner of record, to include Dr. C., has suggested that the Veteran is incompetent such that a guardian is needed to handle his financial affairs, or that aid and attendance is required to assist him in the tasks of daily living.  Indeed, the Veteran has been able to manage most of the aspects of his appeal on his own, to include reporting for VA and private examinations and submitting written statements, photographs, and other evidence to VA.  

Moreover, Dr. C. ignored or failed to discuss other clinical findings between 2006 and 2008 which suggested that the Veteran's impairment was well less than total.  At all times of record, to include on evaluation by Dr. C. in January 2013, the Veteran has been fully alert and oriented, without delusions, hallucinations, or other impairment in reality testing.  He has also been able to converse in a coherent, logical manner to multiple medical examiners.  He has also denied suicidal or homicidal ideation, indicating he is not a danger to himself or others.  Dr. C. also failed to acknowledge that, according to the Vet Center clinical records from 2007-08, the Veteran did well in a group therapy setting, and benefited "tremendously" from such treatment.  He was able to converse with other W.W. II veterans, and enjoyed the opportunity to share his experiences with his peers.  Additionally, the Veteran attended group therapy for over a year.  Such findings go against Dr. C.'s assessment of total social and occupational impairment.  For these reasons, the Board finds Dr. C.'s assessment of the Veteran's impairment to be less probative than the contemporaneous treatment records which were generated prior to June 24, 2008.
 
Finally, the Board notes that Dr. C. assigned the Veteran a GAF score of 40, indicative of major impairment in several areas.  In contrast, GAF scores of 55 were assessed at the June 2006 and May 2007 VA examinations, as well as in the June 2007 VA outpatient treatment record.  Such scores denote moderate PTSD symptoms or moderate difficulty in social, occupational, or school functioning, and are found by the Board to more closely approximate the Veteran's level of impairment prior to June 24, 2008.  Overall, the Board finds that the Veteran's clinical disability picture does not support an initial rating in excess of 50 percent prior to June 24, 2008.  

The Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Board finds that the record prior to June 24, 2008 does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent evaluation.  

In this case prior to June 24, 2008, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a 70 percent rating.  The Veteran's PTSD symptoms do not more nearly exhibit the symptoms required to warrant the next higher evaluation, and any worsening or increase in severity throughout the pendency of this appeal remains contemplated by the 50 percent rating currently assigned.  See Fenderson, 12 Vet. App. at 119.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. at 589.  After careful review of the available diagnostic codes and the medical evidence of record, however, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than the 50 percent rating currently assigned.

For the reasons stated above, the Board finds that a disability rating of 70 percent and no higher is warranted as of June 24, 2008, but not earlier.  Prior to that date, a preponderance of the evidence is against the claim for an initial evaluation in excess of 50 percent for PTSD.  See Gilbert, 1 Vet. App. at 55.  

B.  PTSD Rating as of June 24, 2008

The Board having assigned a 70 percent disability rating effective June 24, 2008, it must now consider entitlement to a disability rating in excess of 70 percent.  However, as will be discussed the evidence of record does not show that the Veteran's PTSD has caused total social impairment at any time during the course of his appeal and therefore a 100 percent rating is not warranted.

In May 2010, the Veteran was afforded a third VA examination for his service-connected PTSD.  During the examination, the Veteran reported significant problems sleeping, which included waking up three to four times per night and repetitive nightmares.  He noted having several disturbing memories and suffering from numbing and depression.  The Veteran isolated himself from others for most of his life and got especially upset by news of the current war, which also triggered his own war-related memories.  The examiner indicted that the Veteran's social world was limited as much by his age and caretaking responsibilities and, compounded by other losses, which had made his PTSD more severe and real.  He also reported undergoing treatment for four years at the Vet Center, but his attendance was inconsistent due to caring for his disabled wife, thus he was at home most of the time.  The Veteran retired from the post office and had lost many friends, especially over the past 10 years.  He further noted being under financial stress because his home is in a high tax area and he was on a limited budget.  

Following a mental status evaluation, the examiner noted the Veteran's depressed affect, euthymic mood, moderate levels of depression, spontaneous speech, intact impulse control, casual dress, and orientation to time, place, and manner.  The Veteran had poor concentration but concrete thought processes, and recalled three out of three for immediate memory and one out of three for remote memory.  The Veteran reported severe anxiety during traumatic dreams and significant trouble falling asleep.  The Veteran also did not have many friends; however, he had good relationships with family members and was involved with his two adult children and grandchildren who resided in the area.  The examiner also noted that the Veteran generally functioned in day-to-day activities during the day and was able to cook, clean, and manage his money and affairs with assistance as needed by his nearby adult children.  

Additionally, there was no evidence of grossly inappropriate behavior, persistent danger of hurting self or others, or memory loss for either names of close relatives, own occupation, or his own name.  The Veteran also denied hallucinations and delusions.  The VA examiner diagnosed the Veteran with chronic and severe PTSD and assigned a GAF score of 52.  

April 2010 Vet Center treatment records also reflect ongoing treatment for the Veteran's service-connected PTSD.  On April 6, 2010, the Veteran revisited his World War II combat trauma.  On April 19, 2010, he complained of bad dreams, consisting of combat-related experiences, and sleep disturbances allowing him only three to four hours of sleep per night.  The Veteran also displayed short-term memory loss and reported family issues, including his wife's failing health.  

In an April 6, 2010 Vet Center treatment statement, a readjustment counseling therapist (the same clinical coordinator who provided the June 2008 statement) provided an updated clinical report regarding the Veteran's PTSD treatment.  He reported that the Veteran suffered significantly with his PTSD in the areas of reexperiencing his stressors, arousal, and avoidance with impairment in life areas of household chores and duties, relationships with friends and family, fun and leisure activities, sex life, general satisfaction with life, and overall level of functioning in all areas of life.  The Veteran was assigned a moderate to severe symptom severity rating and scored 24 points on the BDI-II, which the therapist interpreted as "moderate depression."

In a subsequent April 9, 2010 Vet Center treatment statement, the same therapist provided another update regarding the Veteran's PTSD treatment.  No changes were made with regard to the areas in which the Veteran significantly suffered with his PTSD.  However, the Veteran was found to have a severe level of impairment in functioning and scored 35 points on the BDI-II, which the therapist interpreted as "severe depression."  The therapist also noted that "[t]here is no doubt that [the Veteran] meets all the clinical standards for occupational and social impairment . . . [because] [h]e is isolated, withdrawn, and subject to chronic and acute manifestations of PTSD symptoms such as nightmares, intrusive imagery, hypervigilance, an exaggerated startle response, anxiety, and feelings of grief/survivor guilt."  

Finally, as has already been discussed above, the Veteran has submitted a January 2013 private psychiatric assessment authored by Dr. M.L.C., M.D., a private psychiatrist.  However, while the Veteran's representative has suggested that this report mandates a 100 percent rating, the Board simply does not agree.  Dr. C. acknowledged that the Veteran was able to take care of his activities of daily living and to care for his wife, but found that by no means is he capable of performing a job.  He added that the Veteran would be completely unable to handle the pressure of consistently and appropriately functioning in a social setting outside the home.  However, the evidence of record from throughout the appeal consistently shows that the Veteran has a good family relationship, and there is nothing in the treatment records to show that such a relationship has eroded to such a degree that the Veteran should be deemed totally socially impaired.  This is not to say he does not have social impairment, but the 70 percent rating that he is currently assigned is in part a recognition of the severe social impairment that is caused by his PTSD. 

While Dr. C. has stated that the Veteran warrants a total disability rating, it is the role of the medical professional to report symptoms not to assign disability ratings; rather, it is the role of the Board to evaluate the reported symptomatology and determine the appropriate rating based on those symptoms.  After carefully reviewing the evidentiary record, the Board finds that a preponderance of the evidence is against a finding that a 100 percent rating is warranted for the Veteran's service-connected PTSD at any point during the course of his appeal.  

The medical evidence does not show the Veteran to have persistent delusions or hallucinations, as he specifically denied such symptoms to the VA examiner in 2010, or disorientation to time or place as he was found to be oriented in all three spheres.  There is also no evidence of an intermittent inability to perform activities of daily living, such as maintenance of minimal personal hygiene.  Although the Vet Center therapist reported in the April 2010 treatment statements that the Veteran's PTSD caused impairment in life areas including household chores and duties and caused a severe level of impairment in functioning, the VA examiner noted the Veteran's ability to cook, clean, and manage his household and financial affairs for himself and his wife, with assistance as needed by their two adult children who lived nearby.  The VA examiner further noted the Veteran could generally function in day-to-day activities and was casually dressed.  

The evidence also shows that the Veteran's service-connected PTSD is not associated with grossly inappropriate behavior, persistent danger of hurting self or others, or memory loss for either names of close relatives, own occupation, or his own name as to warrant a rating of 100 percent.  The VA examiner also noted the Veteran's concrete thought process and poor concentration; however, the evidence does not show that the Veteran's poor concentration results in gross impairment in thought processes or communication to a degree consistent with the 100 percent disability rating.

The Board is not attempting to minimize the impairment caused by the Veteran's PTSD, and indeed a review of the evidence reflects the Veteran has significant trouble falling asleep, severe anxiety during traumatic dreams, moderate levels of depression, euthymic mood, and depressed affect.  The VA examiner noted the Veteran did not have many friends and was only able to recall one out of three for remote memory.  In addition, the Veteran reported having disturbing memories and repetitive nightmares, in which the Vet Center therapist assigned the Veteran a moderate to severe symptom severity rating in an April 6, 2010 treatment statement.  The Veteran also complained in an April 2010 Vet Center treatment record of having bad dreams and sleep disturbances, which limited him to three to four hours of sleep per night.  Furthermore, he displayed short-term memory loss at an April 2010 Vet Center treatment session.  Nonetheless, these symptoms are already contemplated in the currently assigned 70 percent disability rating.

The fact remains that commendably the Veteran has been married to the same woman for more than 50 years, and he has a good relationship with his children.  This suggests that he is not totally socially impaired, as a result of his PTSD.

The Board notes that the Veteran was assigned a GAF score of 35 in a February 2010 Vet Center treatment record.  Additionally, a GAF score of 40 was assigned by Dr. C. in January 2013.  These scores are suggestive of significant impairment, in that a GAF score between 31 and 40 is assigned when an individual presents either some impairment in reality testing or communication (e.g., speech is at time illogical, obscure or irrelevant); or has major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friend, neglects family, and is unable to work).  However, even GAF scores as low as these do not support a finding of total social and occupational impairment.

Furthermore, the Veteran was assigned a GAF score of 52 in the May 2010 VA examination report.  This score denotes only moderate PTSD symptoms or moderate difficulty in social, occupational, or school functioning; hence, the Board finds that the Veteran's clinical disability picture is not illustrative of total occupational and social impairment to warrant a 100 percent rating.  The Board also points out that the VA examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is a factor for consideration.  It is not determinative of the percentage VA disability rating to be assigned.  The VA disability percentage rating is based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126(a).  

The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan, 16 Vet. App. at 436.  However, it must be shown that the symptoms cause total social and occupational impairment.  Here, Dr. C. has found the Veteran's PTSD to be severe and suggested that it precluded employment, but a 100 percent rating requires both total occupational impairment and total social impairment. 

The Veteran's PTSD symptoms do not more nearly exhibit the symptoms required to warrant the total grant of benefits, and any worsening or increase in severity throughout the pendency of this appeal remains contemplated by the 70 percent rating currently assigned in recognition of severe PTSD.  See Fenderson, 12 Vet. App. at 119.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for an evaluation in excess of 70 PTSD.  See Gilbert, 1 Vet. App. at 55.  

C.  Extra Schedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2010); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  As an initial point, the ratings the Veteran has been assigned are made in consideration of how his PTSD related symptoms impact his social and occupational functioning.  In so doing, the Board has considered all of the Veteran's PTSD related symptoms, and therefore schedular rating criteria reasonably describe his disability level and symptoms.  As such, referral for consideration of an extraschedular rating is not warranted. 


ORDER

A 70 percent rating, effective June 24, 2008, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 50 prior to June 24, 2008, and in excess of 70 percent thereafter, for PTSD is denied.  




REMAND

Upon review of the claims file, the Board finds the Veteran has a pending informal claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

In a March 2013 brief from the Veteran's representative, the representative asserts that the Veteran retired early from his job at the post office due to a worsening of his PTSD symptoms.  Moreover, the representative cited to 38 C.F.R. § 4.16 and asserted that a TDIU was warranted in the present situation.  A claim for entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board finds a TDIU claim has clearly been raised by the appellant.  

Entitlement to a TDIU has not been adjudicated by the RO, nor developed for appellate consideration at this time.  As such, it must be adjudicated by the RO prior to appellate consideration.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Issue VCAA notice relative to the issue of entitlement to a TDIU and perform any other additional development actions deemed necessary in order to fully develop this pending claim.  

2.  Adjudicate the issue of entitlement to a total rating based on individual unemployability due to service-connected disability.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and his representative.  Only if an appeal is completed as to this matter should the issue be returned to the Board for appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


